Citation Nr: 0927252	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned the 
initial disability evaluation for which the Veteran has 
perfected his appeal.  

A video conference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, DC, on 
January 23, 2009.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.  During the 
hearing, the appellant submitted additional evidence along 
with a waiver of initial RO consideration.

The issue of entitlement to TDIU was denied in a November 
2007 rating decision.  The Veteran did not file an appeal 
within one year of this determination and the matter is not 
currently before the Board.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required 
for the initial claim of service connection for PTSD to 
include the relative burdens of VA and the Veteran.  Service 
connection was subsequently granted as to PTSD, and the 
Veteran appealed the initial rating assigned February 2005.  
In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  The 
Veteran has not alleged such prejudice in this case.  
Therefore, no further notice is needed.  Regardless, in a 
letter dated in August 2006, the AOJ notified the Veteran of 
the process by which disability ratings and effective dates 
are determined.  This correspondence indicated that 
evaluations are based on the ratings schedule and assigned a 
rating between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment.  The criteria for higher disability ratings were 
listed.  It specifically listed examples of such evidence, 
such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated for his PTSD.  The duty to assist has 
been fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for PTSD by a February 
2005 rating decision.  A 30 percent evaluation was assigned 
under DC 9411, effective from August 2004.  Thus, the issue 
in this case is whether the Veteran is entitled to an initial 
evaluation in excess of 30 percent.   

Under the relevant rating criteria, a 30 percent evaluation 
is assigned for a mental disorder when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent evaluation will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32]. An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

In June 2004, the Veteran presented into the emergency 
treatment unit at the VA in Alexandria, where he was admitted 
to provide a safe environment, one-to-one interaction and 
medication adjustment.  The Veteran related feeling depressed 
and to having nightmares.  He stated he had been thinking 
about the Vietnam War and thinking of harming himself with 
one of his guns.  The Veteran's wife advised a social worker 
that the Veteran had been sitting on the floor with his 
medals.  He had been having night sweats and nightmares.  
Also, that the Veteran had been drinking more and becoming 
increasingly violent and depressed.  The Veteran was admitted 
with a GAF of 40, representing serious impairment.

The Veteran was hospitalized for approximately 13 days.  The 
Veteran had no active signs or symptoms of psychosis, 
depression or PTSD upon discharge.  He denied suicidal or 
homicidal ideations.  At the time, the physician's impression 
was mood disorder, rule-out PTSD and rule-out major 
depression with depressed mood.  The Veteran's GAF was 70.  
The Veteran was referred for further evaluation.

When the Veteran was seen in August 2004, the physician felt 
he had some symptoms related to PTSD, including intrusive 
thoughts, sleep disturbance and nightmares.  The Veteran also 
had feelings of hopelessness and helplessness, lack of energy 
and depression.  He was not suicidal or homicidal.  He was 
diagnosed with mood disorder due to his general medical 
condition.

On VA examination in January 2005, the Veteran was provided a 
clinical interview, including a mental status examination and 
administered selected scales of the Wechsler Adult 
Intelligence test.  His entire claims file was also reviewed, 
to include the prior hospitalization.  The Veteran reported 
nightmares two or three times per week.  He indicated periods 
of insomnia, flashbacks, crying spells and anger control 
problems.  The Veteran's wife reiterated an instance when the 
Veteran would spread out his medals and would sit with a gun.  
She also discussed a domestic violence dispute also involving 
guns.  

The examiner noted the Veteran presented in the interview 
very dramatic.  He seemed anxious and easily agitated.  His 
thought process was logical, coherent and relevant.  The 
examiner stated the Veteran exhibited symptoms consistent 
with PTSD as established in DSM-IV, such as being exposed to 
situations causing fear, horror,  helplessness, and 
persistently re-experiencing them through thoughts, 
flashbacks and emotional distress.  He has persistent 
avoidance, foreshortening his future, and overall lability.  
The Veteran has persistent arousal symptoms including sleep, 
anger, concentration and paranoia.  The examiner's impression 
was the Veteran "as least as likely as not" had PTSD.  It 
was reported that the Veteran presented with various mental 
health issues.  Psychological testing and wide range of GAF 
scores during a recent hospitalization caused the examiner to 
question the Veteran's credibility.  He believed the Veteran 
was over-endorsing his symptoms based on the varying 
evaluations during his hospitalization and the consistent 
diagnosis of mood disorder.  The examiner estimated that the 
Veteran had a GAF of 60, due to his PTSD.       
    
Under DSM-IV, GAF scores ranging 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV). 

A February 2006 medical letter from the Vet Center indicates 
that the Veteran consistently has problems functioning in 
society.  The therapist states the Veteran's marriage seems 
to function out of soldierly commitment to a fellow squad 
member.  

In September 2007, the Veteran underwent a VA mental status 
examination.  The Veteran's medical records and claims folder 
were not available during examination; however, the Veteran's 
electronic record was reviewed.  He was also seen by the same 
examiner as his January 2005 VA examination.  Since the last 
examination, the Veteran indicated head and stomach pain, 
racing thoughts and anger control problems.  He claimed to 
see spots across his vision for approximately 15 to 20 years.  
The examiner reviewed the Veteran's numerous psychiatric 
problems including depressive disorder, PTSD, alcohol 
dependency and marijuana abuse.  He noted updated records 
from a VA psychiatrist in August 2007, diagnosing PTSD, 
depressive disorder, recurrent tobacco use, alcohol 
dependency and marijuana use with an overall GAF of 71.       

The examiner noted the Veteran presented in the interview as 
somewhat negative and cynical, but eventually became more 
friendly and outgoing.  Again, his thought processes were 
logical, coherent and relevant.  The Veteran's appearance was 
the same as in the January 2005 findings, attractive and 
well-groomed.  His affect was flat and blunted.  The Veteran 
was well oriented to time, place, person and situation.  He 
exhibited no psychomotor slowing or agitation.  The Veteran 
seemed distractible and stated he has poor short-term memory.  
The Veteran's problem behaviors were attributed to his anger, 
impulsivity and substance dependency.  Also, that the Veteran 
was not working due to his heart and orthopedic condition, as 
opposed to his PTSD.  The examiner's opinion was that the 
Veteran's PTSD had not worsened since his last examination.  
His GAF score remained a 60 based solely on his PTSD 
symptoms.  The examiner referred to August 2007 findings 
where the Veteran indicated that he experienced 2 to 3 
nightmares per month, and 2 to 3 peripheral vision per week, 
and an overall GAF of 71.  The examiner concluded 
exaggeration of symptoms is strongly suspected.          

In letters dated in February 2008 and January 2009,  VA 
psychiatrists provided statements that the Veteran continued 
to show symptoms of nightmares, insomnia, flashbacks, 
intrusive thoughts, avoidance, hypervigilance and 
hyperstartle.  He has difficulty with crowds and is 
unemployable.

The Board finds that the PTSD manifestations do not exceed 
the criteria for a 30 percent evaluation.  On examination in 
September 2007, the examiner noted findings of flattened 
affect and the Veteran's reported short-term memory loss.  
However, the Veteran has not been shown to have occupational 
and social impairment with reduce reliability and 
productivity due to such symptoms as circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment or abstract 
thinking.  Evidence of the Veteran's social functioning 
includes that he has been married for over 38 years and has 
good relationship with his children.  Upon examinations in 
2005 and 2007, he was noted to be articulate, verbal, well-
dressed and well-groomed.  When the Veteran described periods 
of depression, hypervigilance and isolation, he did not have 
difficulty communicating, although he became tearful.  His 
speech was well understood.  The Veteran was logical, 
coherent and relevant.  He was well oriented to time, place, 
person and situation.  He exhibited good social skills and 
his fund of general information and verbal comprehension was 
good.  The GAF scores reflect a mild to moderate level of 
impairment due to symptoms of PTSD.  

As far as occupational functioning, there is medical evidence 
indicating that the Veteran has not been able to work since 
he injured his back approximately 5 years before his PTSD 
diagnosis.  He owned and drove a truck for over ten years 
until he was hurt in 1998.  He admits being depressed since 
that time.  The Veteran also has a heart condition.  The 
September 2007 VA examination report reflects that the 
Veteran is not working for these reasons.  

Finally, the examiner on two separate occasions, believed the 
Veteran's credibility was questionable, and that he was 
producing an extremely exaggerated response to testing.  As 
such, the Board does not find that under the circumstances of 
the case on appeal, the Veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, supra.   However, the 
evidence reflects that his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability provides 
an extraordinary employment handicap.  In fact, the record 
shows that the Veteran stopped working due to a back injury.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b) (1).

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


